DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Drawings
The applicant’s submitted drawings appear to be acceptable for examination purposes.

Information Disclosure Statement
Regarding the Information Disclosure Statement dated 28 January 2019, 37 CFR 1.98(a)(1) requires the following format for an IDS listing: (A) a specified format/identification for each page of an IDS, and that U.S. Patents and U.S. Patent Application Publications be listed in a section separately from citations of other 
The information disclosure statement filed 28 January 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 9, 12, 13, 15, and 19 of copending 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is compared with claim 1 of Application No. 16/400289 —whereas the differences between the instant application and the copending application have been highlighted—as follows:
Instant Application
Application No. 16/400289
A method, comprising: obtaining (i) a specification of an iterative workload comprising a plurality of states of the iterative workload and a set of available actions for one or more of the plurality of states
A method, comprising: obtaining a dynamic system model that relates (i) an amount of at least one resource provided by an execution environment that executes one or more iterative workloads and (ii) at least one predefined service metric indicating a level of service provided by the execution environment for the one or more iterative workloads
and (ii) a domain model of the iterative workload that relates an amount of resources allocated in training data with one or more service metrics, wherein a duration of one simulated iteration using said domain model of the iterative workload satisfies a predefined duration criteria;
method, comprising: obtaining a dynamic system model that relates (i) an amount of at least one resource provided by an execution environment that executes one or more iterative workloads and (ii) at least one predefined service metric indicating a level of service provided by the execution environment for the one or more iterative workloads
adjusting weights of at least one reinforcement learning agent by performing iteration steps for each simulated iteration of the iterative workload and then using variables observed during the simulated iteration to refine the at least one reinforcement agent;
wherein one or more parameters of the obtained dynamic system model are learned for a plurality of iterations of the one or more iterative workloads…wherein the controller determines an adjustment, based at least in part on the difference, to the amount of the at least one resource to be applied in the execution environment for the one or more iterative workloads
and determining, by the at least one reinforcement learning agent implemented using at least one processing device, a dynamic resource allocation policy for the iterative workload;
wherein the controller determines an adjustment, based at least in part on the difference, to the amount of the at least one resource to be applied in the execution environment for the one or more iterative workloads
wherein the iteration steps for each simulated iteration of the iterative workload comprise: (a) employing the at least one reinforcement learning agent to select an action from the set of available actions for a current state, obtain a reward for the selected action and select a next state based on one or more of the current state and the selected action for the current state;

(b) updating, by the at least one reinforcement learning agent, a function that evaluates a quality of a plurality of state-action combinations;

and (c) repeating the employing and updating steps with a new allocation of resources for simulated iteration of the iterative workload
wherein one or more parameters of the obtained dynamic system model are learned for a plurality of iterations of the one or more iterative workloads

As illustrated above, claim 1 of Application ‘289 claims all of the limitations set forth in the instant application, except for the workload specification comprising a plurality of states of the iterative workload and a set of available actions for one or more of the plurality of states; wherein a duration of one simulated iteration using said domain model of the iterative workload satisfies a predefined duration criteria; the model using reinforcement learning; including a) employing the at least one reinforcement learning agent to select an action from the set of available actions for a current state, obtain a reward for the selected action and select a next state based on one or more of the current state and the selected action for the current state and (b) updating, by the at least one reinforcement learning agent, a function that evaluates a quality of a plurality of state-action combinations.
Tesauro teaches obtaining (i) a specification of an iterative workload comprising a plurality of states of the iterative workload and a set of available actions for one or more of the plurality of states [the workload includes a space of state-action pairs (pg. 65, abstract describes the space generally; pg. 68, section IV the pairs and reward; etc.)], and wherein a duration of one simulated iteration using said domain model of the iterative workload satisfies a predefined duration criteria [allocation decisions are made in a fixed time interval where the metrics are measured over the intervals using a set time series model of traffic (pgs. 66-67, section II; also see pgs. 68-69, section IV; pgs. 71-72, section VI.B; etc.)]; adjusting weights of at least one reinforcement learning agent by performing iteration steps for each simulated iteration of the iterative workload and then using variables observed during the simulated iteration to refine the at least one reinforcement agent [a reinforcement learning (RL) model is trained over a number of batches/iterations using back-propagation to adjust the weights of the neural network (pgs. 68-69, section IV; etc.)]; and determining, by the at least one reinforcement learning agent implemented using at least one processing device, a dynamic resource allocation policy for the iterative workload [the trained hybrid RL model is used to dynamically allocate resources for a data center workload (pgs. 65-66, section I; etc.)], wherein the iteration steps for each simulated iteration of the iterative workload comprise: (a) employing the at least one reinforcement learning agent to select an action from the set of available actions for a current state, obtain a reward for the selected action and select a next state based on one or more of the current state and the selected action for the current state [the training process for the RL model includes learning a value function for an application over a number of batches, taking as input a recorded sequence of observer state/action/reward produced by a policy and computing a value function using Algorithm 1 (pgs. 68-69, section IV including Algorithm 1; etc.)]; (b) updating, by the at least one reinforcement learning agent, a function that evaluates a quality of a plurality of state-action combinations [the training process for the RL model includes learning a value function for an application over a number of batches, taking as input a recorded sequence of observer state/action/reward produced by a policy and computing a value function using Algorithm 1 (pgs. 68-69, section IV including Algorithm 1; etc.)]; and (c) repeating the employing and updating steps with a new allocation of resources for simulated iteration of the iterative workload [the training process for the RL model includes learning a value function for an application over a number of batches, taking as input a recorded sequence of observer state/action/reward produced by a policy and computing a value function using Algorithm 1 (pgs. 68-69, section IV including Algorithm 1; etc.)].
Application ‘289 and Tesauro are analogous art, as they are within the same field of endeavor, namely utilizing a machine learning model to determine resource allocation.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a reinforcement learning model for the resource allocation, utilizing a simulated workload with specification, and including state/action/reward info in the state space and training the RL model over set iterations, as taught by Tesauro, for the dynamic model for resource allocation utilizing a workload specification in the system claimed by Application ‘289.
Tesauro provides motivation as [RL can deal effectively with both transients and switching delays, which lie outside the scope of traditional steady-state queuing theory (pg. 65, abstract); second, by its grounding in MDPs, the theory underlying RL is fundamentally a sequential decision theory that properly treats dynamical phenomena in the environment, including the possibility that a current decision may have delayed consequences in both future rewards and future observed states (pg. 65, section I)].

As per claim 2, see claim 1 of Application No. 16/400289.

As per claim 3, Application ‘289/Tesauro teaches wherein the step of adjusting weights of the at least one reinforcement learning agent employs a reward metric based on a difference between a desired service metric and a measured service metric [a model of the workload relates various metrics such as response time and throughput (pg. 67, section II) which metrics are used in training the RL model (pgs. 65-66, section I for training in general to maximize specific metric; pgs. 66-67, section II for modeling the metrics; pgs. 68-69, section IV for the training of the RL) and the training process for the RL model includes learning a value function for an application over a number of batches, taking as input a recorded sequence of observer state/action/reward produced by a policy and computing a value function using Algorithm 1, which includes the error calculation (Tesauro: pgs. 68-69, section IV including Algorithm 1; etc.)].

As per claim 4, Application ‘289/Tesauro teaches wherein the step of adjusting weights of the at least one reinforcement learning agent comprises a neural network selecting an action from the set of available actions based on a current state and an expected reward of the selected action and comparing the expected reward of the selected action to the actual obtained reward [the training process for the RL model includes learning a value function for an application over a number of batches, taking as input a recorded sequence of observer state/action/reward produced by a policy and computing a value function using Algorithm 1, which includes the error calculation (Tesauro: pgs. 68-69, section IV including Algorithm 1, etc.)].

As per claim 5, see claim 4 of Application No. 16/400289.

As per claim 6, see claim 5 of Application No. 16/400289.

As per claim 7, Application ‘289/Tesauro teaches wherein the simulated iteration executes in a simulated environment that generates observations from the domain model [the workload generator runs in s simulated environment (Tesauro: pg. 67, section II; etc.)].

As per claim 8, see the rejection of claim 1, above, and claim 9 of Application No. 16/400289.

As per claim 9, see claim 9 of Application No. 16/400289.

As per claim 10, see the rejection of claim 3, above.

As per claim 11, see the rejection of claim 4, above.

As per claim 12, see claim 12 of Application No. 16/400289.

As per claim 13, see claim 13 of Application No. 16/400289.

As per claim 14, see the rejection of claim 1, above, and claim 15 of Application No. 16/400289.

As per claim 15, see claim 15 of Application No. 16/400289.

As per claim 16, see the rejection of claim 3, above.

As per claim 17, see the rejection of claim 4, above.

As per claim 18, Application ‘289/Tesauro teaches wherein the iterative workload comprises a training of a Deep Neural Network [We have chosen to use neural networks (multi-layer perceptrons) as they have the most successful track record in RL applications (Tesauro: pg. 66, section I); which also provides the motivation].

As per claim 19, see claim 19 of Application No. 16/400289.

As per claim 20, see the rejection of claim 7, above.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

Claims 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, according to the description given in the specification, on page 20, etc., the broadest reasonable interpretation of “tangible machine-readable storage medium” covers transitory propagating signals, which are non-statutory, as the specification does not explicitly describe “tangible machine-readable storage medium”. To overcome this rejection, applicant should insert “non-transitory” before “machine-readable storage medium”. Such an amendment is not 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the simulated iteration” in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim because prior to this the claim recites both “one simulated iteration” and “each simulated iteration”, so it is not clear to which iteration “the simulated iteration” refers.
Claims 2-7 depend upon claim 1, and thus include the aforementioned limitation(s).

The term "minimum control action parameter" in claim 6 is a relative term which renders the claim indefinite.  The term "minimum control action parameter” is not 

Claim 8 recites the limitation "the simulated iteration” in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim because prior to this the claim recites both “one simulated iteration” and “each simulated iteration”, so it is not clear to which iteration “the simulated iteration” refers.
Claims 9-13 depend upon claim 8, and thus include the aforementioned limitation(s).

The term "minimum control action parameter" in claim 13 is a relative term which renders the claim indefinite.  The term "minimum control action parameter” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 14 recites the limitation "the simulated iteration” in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim because prior to this the claim recites both “one simulated iteration” and “each simulated iteration”, so it is not clear to which iteration “the simulated iteration” refers.
Claims 14-20 depend upon claim 14, and thus include the aforementioned limitation(s).

The term "minimum control action parameter" in claim 19 is a relative term which renders the claim indefinite.  The term "minimum control action parameter” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tesauro et al. (A Hybrid Reinforcement Learning Approach to Autonomic Resource Allocation, June 2006, pgs. 65-73).

As per claim 1, Tesauro teaches obtaining (i) a specification of an iterative workload comprising a plurality of states of the iterative workload and a set of available actions for one or more of the plurality of states [the workload includes a space of state-action pairs (pg. 65, abstract describes the space generally; pg. 68, section IV the pairs and reward; etc.)], and (ii) a domain model of the iterative workload that relates an amount of resources allocated in training data with one or more service metrics [a model of the workload relates various metrics such as response time and throughput (pg. 67, section II) which metrics are used in training the RL model (pgs. 65-66, section I for training in general to maximize specific metric; pgs. 66-67, section II for modeling the metrics; pgs. 68-69, section IV for the training of the RL)], wherein a duration of one simulated iteration using said domain model of the iterative workload satisfies a predefined duration criteria [allocation decisions are made in a fixed time interval where the metrics are measured over the intervals using a set time series model of traffic (pgs. 66-67, section II; also see pgs. 68-69, section IV; pgs. 71-72, section VI.B; etc.)]; adjusting weights of at least one reinforcement learning agent by performing iteration steps for each simulated iteration of the iterative workload and then using variables observed during the simulated iteration to refine the at least one reinforcement agent [the reinforcement learning (RL) model is trained over a number of batches/iterations using back-propagation to adjust the weights of the neural network (pgs. 68-69, section IV; etc.)]; and determining, by the at least one reinforcement learning agent implemented using at least one processing device, a dynamic resource allocation policy for the [the trained hybrid RL model is used to dynamically allocate resources for a data center workload (pgs. 65-66, section I; etc.)], wherein the iteration steps for each simulated iteration of the iterative workload comprise: (a) employing the at least one reinforcement learning agent to select an action from the set of available actions for a current state, obtain a reward for the selected action and select a next state based on one or more of the current state and the selected action for the current state [the training process for the RL model includes learning a value function for an application over a number of batches, taking as input a recorded sequence of observer state/action/reward produced by a policy and computing a value function using Algorithm 1 (pgs. 68-69, section IV including Algorithm 1; etc.)]; (b) updating, by the at least one reinforcement learning agent, a function that evaluates a quality of a plurality of state-action combinations [the training process for the RL model includes learning a value function for an application over a number of batches, taking as input a recorded sequence of observer state/action/reward produced by a policy and computing a value function using Algorithm 1 (pgs. 68-69, section IV including Algorithm 1; etc.)]; and (c) repeating the employing and updating steps with a new allocation of resources for simulated iteration of the iterative workload [the training process for the RL model includes learning a value function for an application over a number of batches, taking as input a recorded sequence of observer state/action/reward produced by a policy and computing a value function using Algorithm 1 (pgs. 68-69, section IV including Algorithm 1; etc.)].

As per claim 2, Tesauro teaches wherein the domain model is obtained from sample training executions used to learn the relationship between the amount of resources allocated and the one or more service metrics [a model of the workload relates various metrics such as response time and throughput (pg. 67, section II) which metrics are used in training the RL model based on a prior policy (pgs. 65-66, section I for training in general to maximize specific metric; pgs. 66-67, section II for modeling the metrics; pgs. 68-69, section IV for the training of the RL)].

As per claim 3, Tesauro teaches wherein the step of adjusting weights of the at least one reinforcement learning agent employs a reward metric based on a difference between a desired service metric and a measured service metric [a model of the workload relates various metrics such as response time and throughput (pg. 67, section II) which metrics are used in training the RL model (pgs. 65-66, section I for training in general to maximize specific metric; pgs. 66-67, section II for modeling the metrics; pgs. 68-69, section IV for the training of the RL) and the training process for the RL model includes learning a value function for an application over a number of batches, taking as input a recorded sequence of observer state/action/reward produced by a policy and computing a value function using Algorithm 1, which includes the error calculation (pgs. 68-69, section IV including Algorithm 1; etc.)].

As per claim 4, Tesauro teaches wherein the step of adjusting weights of the at least one reinforcement learning agent comprises a neural network selecting an action from the set of available actions based on a current state and an expected reward of the selected action and comparing the expected reward of the selected action to the actual obtained reward [the training process for the RL model includes learning a value function for an application over a number of batches, taking as input a recorded sequence of observer state/action/reward produced by a policy and computing a value function using Algorithm 1, which includes the error calculation (pgs. 68-69, section IV including Algorithm 1, etc.)].

As per claim 5, Tesauro teaches wherein the iterative workload comprises a training of a Deep Neural Network [We have chosen to use neural networks (multi-layer perceptrons) as they have the most successful track record in RL applications (pg. 66, section I)].

As per claim 6, Tesauro teaches wherein possible actions for resource allocation are discretized using a minimum control action parameter [the basic interaction consists of observing the environment's current state, selecting an allowable action (pg. 67, section III; etc.); where “allowable” actions are the discrete actions chosen by the allowance (parameter)].

As per claim 7, Tesauro teaches wherein the simulated iteration executes in a simulated environment that generates observations from the domain model [the workload generator runs in s simulated environment (pg. 67, section II; etc.)].

As per claim 8, see the rejection of claim 1, above, wherein Tesauro also teaches a computer program product, comprising a tangible machine-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or more software programs when executed by at least one processing device [the system runs on several applications on multiple servers and includes a resource arbiter (pg. 67, fig. 1; etc.)].

As per claim 9, see the rejection of claim 2, above.

As per claim 10, see the rejection of claim 3, above.

As per claim 11, see the rejection of claim 4, above.

As per claim 12, see the rejection of claim 5, above.

As per claim 13, see the rejection of claim 6, above.

As per claim 14, see the rejection of claim 1, above, wherein Tesauro also teaches a memory; and at least one processing device, coupled to the memory, operative to implement the method [the system runs on several applications on multiple servers and includes a resource arbiter; which inherently requires at least some memory and a coupled processing device to run software (pg. 67, fig. 1; etc.)].

As per claim 15, see the rejection of claim 2, above.

As per claim 16, see the rejection of claim 3, above.

As per claim 17, see the rejection of claim 4, above.

As per claim 18, see the rejection of claim 5, above.

As per claim 19, see the rejection of claim 6, above.

As per claim 20, see the rejection of claim 7, above.


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-20 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mao et al. (Resource Management with Deep Reinforcement Learning, Nov 2016, pgs. 50-56) – discloses using a RL model for resource allocation.
Tumbde (US 2013/0097321) – discloses using RL for workload balancing.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE GIROUX/Primary Examiner, Art Unit 2125